Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/549841     Attorney's Docket #: 4390-119US2
Filing Date: 8/23/2019; 
					
Applicant: Murtuza et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
     Applicant's election of Group I (claims 1-12), filed 12/15/2020, has been acknowledged.  The linking claims 13-18 will also be examined.
	This application contains claims 19 and 20 drawn to an invention non-elected without traverse.
Priority
This application claims priority under 35 U.S.C. .sctn. 119 to Provisional Application Ser. No. 62/722,857, filed on Aug. 25, 2018, and Provisional Application Ser. No. 62/782,210, filed on Dec. 19, 2018.

Specification
The disclosure is objected to because of the following informalities: In paragraph [0034], line 4, the phrase “conductors 403on” should be --connectors 403 on--.  
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is 
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use thereof are not obvious, the abstract should set forth a process for making and/or use thereof.  If the new technical disclosure involves modifications or alternatives, the abstract should mention by way of example the preferred modification or alternative.

The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.

Extensive mechanical and design details of apparatus should not be given.

Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the base substrate  for said SiP, assembling a plurality of components on said base substrate that provide a first set of functionality, providing a second substrate for said SiP, assembling a second plurality of components on said second substrate that provide a second set of functionality, providing a third substrate for said SiP, assembling a third plurality of components on said third substrate that provide a third set of functionality, and externally interconnecting one of said second or third substrate with said base substrate using a riser to modify the first set of functionality in claim 13 and claims 14-18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “410” has been used to designate both the riser and the holding portion, (see paragraph [0036]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “501” has been used to different designates, with both top set of external connectors 501 and The connectors of the two external surfaces 501,502, in paragraph [0039]; a three pin arrangement 501, in paragraph [0040]; and a ball grid array (BGA) arrangement of external connectors 501, in paragraph [0041]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “502” has been used to different designates in paragraphs [0039]  and [0041] with a bottom set of external connectors 502 in paragraph [0039]; the arrangement of the connectors on the bottom surface 502 in paragraph [0041].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show 1373 in figure 13A; 711 in figure 7; and 340 in figure 3C are not described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 13 is objected to because of the following informalities: in the phrase “a method for manufacturing a SiP” should be –a method for manufacturing a System in a Package (SiP)--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 9, 10 and 13-18 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
	In regards to claim 9, it is unclear what is meant by “wherein said base substrate and associated components and said substrate and associated components are encapsulated.”  This first part of wherein said base substrate and associated components” should probably be --said base substrate and said plurality of components--.   In the second part of what “said substrate” and “associated components” are being referred to as being encapsulated here?
In regards to claim 10, it is unclear what is meant by “wherein said base substrate and associated components are encapsulated and said second substrate and associated components are separately encapsulated.”  This first part of wherein said base substrate and associated components” should probably be --said base substrate and said plurality of components--.   In the second part of what “said substrate” and “associated components” are being referred to as being separately encapsulated here?  
In regards to claim 13, it is unclear and confusing to what is meant by “a base substrate for said SiP, assembling a plurality of components on said base substrate that provide a first set of functionality, providing a second substrate for said SiP, assembling a second plurality of components on said second substrate that provide a second set of functionality, providing a third substrate for said SiP, assembling a third plurality of components on said third substrate that provide a third set of functionality, and externally interconnecting one of said second or third substrate with said base substrate using a riser to modify the first set of functionality.”  Where is this detailed in the specification and shown in the drawings?

In regards to claim 15, further comprising: adapting an area on said base substrate to form a mounting area for mounting either said second or third substrate. Where is this detailed in the specification and shown in the drawings?
16. The method of claim 15, further comprising: arranging a plurality of contacts on a surface of said base substrate in a fixed pattern on said mounting area. Where is this detailed in the specification and shown in the drawings?
17. The method of claim 15, further comprising: packaging said base substrate and components. Where is this detailed in the specification and shown in the drawings?
18. The method of claim 15, further comprising: packaging each of said second or third substrate and each respective components. Where is this detailed in the specification and shown in the drawings?
	Any of claims 9, 10 and 13-18 not specifically addressed above are rejected as being dependent on one or more of the claims which have been specifically objected to above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8-12, insofar as claims 8 and 9 can be understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Katkar (U.S. Patent # 10,528,636 B2).
In regards to claim 1, Katkar (figures 1A-16) show a packaged (100 in figures 15A and 15B) System in a Package (SiP) 10 having connectors 14 on an exterior surface of said package 10 for mounting at least one additional device or component (57 in figures 15A and 15B), comprising: a substrate 18 comprising a plurality of layers (within 18) with etched conductive paths (along 14), a plurality of vias (wherein 14 sits) associated therewith for making interconnections, and one or more conductive pads 29 for additional interconnections; and a plurality of components 12 mounted on said substrate 18 and operatively interconnected using said vias (wherein 14 sits) and conductive paths (along 14), wherein an area of said substrate 18 is configured for operatively connecting a riser (combination of 14,18,24,34,31) for making a plurality of connections 29 to said substrate 18, wherein the riser 28 comprises a plurality of conductive paths (along 14) for operative interconnections between said substrate 18 and said connectors 14 on said exterior surface of said SiP package 10. 
In regards to claim 2, Katkar show wherein said at least one additional device or component (57 in figures 15A and 15B) contains a plurality of components (within 110 in figures 15A and 15B) operatively interconnected for modifying the functionality of said plurality of components 12 mounted on said substrate 18. 
In regards to claim 3, Katkar show wherein said substrate 18 is a SiP base substrate or an interposer substrate. 
(combination of 14,18,24,34,31) is a scaffold assembly or a portion of a substrate 18 containing multiple layers (within 18) and interconnecting vias (wherein 14 sits). 
In regards to claim 5, Katkar (figures 1A-16) show a System in a Package (SiP) 10, comprising: a base substrate 18 comprising a plurality of layers (within 18) with etched conductive paths (along 14) and a plurality of vias (wherein 14 sits) associated therewith for making interconnections, and one or more conductive pads 29 for additional interconnections; and a plurality of components 12s mounted on said base substrate 18 and operatively interconnected using said vias (wherein 14 sits) and conductive paths (along 14), wherein an area (portion of 18) of said base substrate 18 is configured for operatively connecting a riser (combination of 14,18,24,34,31), wherein said riser comprises connective pads (along 14) for making external connections to said base substrate 18, and conductive paths (along 14) to make operative interconnections between said base substrate 18 and a plurality of external connective pads (connected to 30 in figure 15A) located on an exterior surface of a package (100 in figures 15A and 15B) for said SiP 10, wherein an external substrate (shown in 110 but not labeled) containing a plurality of components (component within 110 not labeled) is operatively interconnected to said external connective pads (connected to 30 in figure 15A) on the exterior surface of the package 10 and modifies the functionality of said components 12 mounted on said base substrate 18. 
In regards to claim 6, Katkar show wherein said external connective pads (connected to 30 in figure 15A) of said SiP 10 comprise a ball grid array for interconnecting with said base substrate 18. 
In regards to claim 8, Katkar show wherein said conductive pads 29 of said base substrate 18 are arranged in a first pattern and said connective pads (connected to 30 in figure 15A) of said SiP package 10 are arranged to operatively interface with said conductive pads 29 in said pattern. 
18 and associated components 12 and said substrate and associated components are encapsulated (by 16 and encapsulant not labeled but shown in 110). 
In regards to claim 10, Katkar show wherein said base substrate 18 and associated components 12 are encapsulated (by 16) and said second substrate and associated components are separately encapsulated (encapsulant shown but not labeled in 110). 
In regards to claim 11, Katkar show wherein said base substrate 18 further comprises, a plurality of connectors 14 disposed on a surface of said base substrate 18 for making external connections. 
In regards to claim 12, Katkar show wherein said conductive paths (along 14) comprise bond wires 14. 
Claims 13-18, insofar as they can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hung et al. (U.S. Patent Application Publication # 2017/0365587 A1).
In regards to claim 13, Hung et al. (figures 1-9D) specifically figures 1 and 2 show method  for manufacturing a SiP (see paragraph [0018]), comprising: providing a base substrate 1510 for said SiP, assembling a plurality of components 131,133,135 on said base substrate 1510 that provide a first set of functionality, providing a second substrate 1310 for said SiP, assembling a second plurality of components 121,123,125 on said second substrate 1310 that provide a second set of functionality, providing a third substrate 110 for said SiP, assembling a third plurality of components 113 on said third substrate 110 that provide a third set of functionality, and externally interconnecting one of said second 1310 or third substrate with said base substrate 1510 using a riser (within 1022) to modify the first set of functionality. 
(within 102) said base substrate 1510 and said interconnected second 1310 or third substrate to form said SiP. 
In regards to claim 15, Hung et al. further comprising: adapting an area on said base substrate 1510 to form a mounting area for mounting either said second 1310 or third substrate. 
In regards to claim 16, Hung et al. further comprising: arranging a plurality of contacts 1022A on a surface of said base substrate 1510 in a fixed pattern on said mounting area. 
In regards to claim 17, Hung et al. further comprising: packaging said base substrate 1510 and components 131,133,135. 
In regards to claim 18, Hung et al. further comprising: packaging 111 each of said second or third substrate 110 and each respective components 113. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Katkar (U.S. Patent # 10,528,636 B2) in view of Hung et al. (U.S. Patent Application Publication # 2017/0365587 A1).
Katkar show the features of the claimed invention as detailed above, but fail to explicitly show wherein said modification of the functionality of said components comprises a modification to the functionality of one or more of additional memory devices, wireless or wire-lined communications circuitry, security circuitry, Field Programmable Gate Arrays (FPGAs), Field Programmable Analog Arrays (FPAAs), sensors, video and analog interface devices. 
Hung et al. is cited for showing a semiconductor package and manufacturing method of the same.  Specifically, Hung et al. (figures 1 and 2) discloses wherein said modification of the functionality of said components comprises a modification to the memory devices, wireless or wire-lined communications circuitry, security circuitry, Field Programmable Gate Arrays (FPGAs), Field Programmable Analog Arrays (FPAAs), sensors, video and analog interface devices (see paragraphs [0020], [0025], [0027], [0030], [0035]- [0036], and [0056]) for the purpose of improving the integration density of carious electronic component by continual reductions in minimum features  size, which allow more components to be integrated into a given area and functionality of semiconductor devices.
Therefore, it would have been obvious to one of ordinary skill in the art to use Hung et al.’s components comprises a modification to the functionality of one or more of additional memory to modify Katkar’s components for the purpose of improving the integration density of carious electronic component by continual reductions in minimum features  size, which allow more components to be integrated into a given area and functionality of semiconductor devices.
Conclusion
	The following listed are cited as of interest to this application, but not applied at this time.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










2/12/2021

/Alexander O Williams/
Primary Examiner, Art Unit 2826